Citation Nr: 1437051	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim which has been reviewed in conjunction with adjudicating this claim.

The issues of entitlement to service connection for tinnitus and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, he has an adjustment disorder related to his period of active service.


CONCLUSION OF LAW

An adjustment disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's December 2013 examination concluded that the Veteran had met the diagnostic criteria for PTSD previously in his life, but that his improved symptoms have resulted in a current diagnosis of Adjustment Disorder-Chronic under the DSM-IV, and Other Specified Trauma and Stressor Related Disorder under the DSM-V.  The Veteran's service records show that he served in Vietnam from November 1968 to October 1969.  Following the December 2013 VA psychiatric examination, it was concluded that the Veteran did not exhibit PTSD, but that he had an adjustment disorder that was caused by, or is a result of, his "combat" experiences.  While official service records do not document active combat, the Veteran did serve in the Republic of Viet Nam and the examiner clarified that current psychiatric disability was believed to be the result of fear of hostile military or terrorist activity.  Therefore, affording the Veteran the benefit of the doubt, service connection is warranted for the diagnosed adjustment disorder.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for an adjustment disorder is granted.  


REMAND

The Board finds that additional development is required on the Veteran's remaining claims.  

The Veteran testified at his May 2014 hearing before the Board that a hearing test performed in 1974 by his employer at the time, Hughes Tool Company, found significant hearing loss in his left ear.  He stated that he worked there for eight years, and had another hearing examination performed four or five years afterwards as part of an annual examination.  Finally, he testified that he had a hearing examination two or three years prior to coming to VA, and that he had an examination performed by a non-VA specialist in 2012.  None of these records have been obtained and associated with the Veteran's claims file.  Therefore, remand is necessary so that they can be obtained.

The examiner at the Veteran's earlier January 2010 VA audiology examination did not have the benefit of reviewing any of the records discussed above when examining the Veteran.  Accordingly, if and after any new medical records have been obtained, the same examiner, if available, should provide a medical opinion as to whether these previously outstanding records alter his prior conclusions as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any outstanding records with regards to treatment for his bilateral hearing loss and tinnitus, to specifically include Hughes Tool Company and the treatment providers he discussed at his May 2014 Board hearing, and to complete the necessary form (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding records.

All requests for the above-described records and all responses, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.  

2.  If, and only if, additional evidence is received, the claims file with the additional evidence should be forwarded to the examiner from the January 2010 VA audiology examination (if available) to provide an addendum to the examination report.  Otherwise refer the claims file to another audiologist.  The examiner should opine on whether these previously outstanding records alter her prior conclusions as to whether hearing loss and/or tinnitus had its clinical onset in service or is otherwise related to active duty.  

3.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


